Citation Nr: 1503284	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  10-16 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke, to include on a secondary basis.  

2.  Entitlement to service connection for hypertension, to include on a secondary basis.  

(The issue of entitlement to payment or reimbursement for a psychiatric evaluation conducted at Grand Oaks Health and Rehabilitation Center on June 13, 2011 will be the subject of a separate decision.)


REPRESENTATION

Veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1967 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As noted on the first page of this document, the issue of entitlement to payment or reimbursement for a psychiatric evaluation conducted at Grand Oaks Health and Rehabilitation Center on June 13, 2011 will be issued under separate cover.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims of service connection are predicated in large part on a theory of causality, alleging that the stroke he suffered and his hypertension are secondary to his service-connected diabetes mellitus, type II.  He underwent a VA examination in February 2008, in order to determine the etiology of his claimed disabilities.  In regard to the hypertension, the examining physician opined that it was essential in etiology, and that as the hypertension was diagnosed before the diagnosis of diabetes it was less likely than not related to his diabetes.  In regard to the left thalamic stroke diagnosed in 2007, the examiner noted that the Veteran had a longstanding history of high blood pressure and a heavy smoking history, with only a recent diagnosis of diabetes.  He concluded that in light of this history, to attribute the stroke to his diabetes "would be pure speculation," and that the stroke was "likely a combination of these and to determine which of these is responsible for this stroke is not possible."    

The opinion is deemed inadequate for deciding both claims.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation explaining the conclusion being reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the examiner did not specifically address the question of whether the service-connected diabetes mellitus may have aggravated the stroke residuals or hypertension.  Further, as to the opinion regarding the etiology of the stroke, it is not clear whether the examiner felt that diabetes was a possible cause in combination with the history of high blood pressure and heavy smoking.  As to the conclusion that speculation is required to answer the stroke etiology question, the Board notes that before it can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).

Moreover, since the 2008 VA examination, the Veteran underwent a VA examination in May 2009 for purposes of evaluating his diabetes mellitus, and it appears that in the diagnosis section of that opinion the examiner felt hypertension was a possible complication related to diabetes (although he noted hypertension pre-dated diabetes).  Additionally, the Veteran's representative appears to be arguing in a December 2014 statement that the Veteran's service-connected psychiatric disorder (anxiety disorder not otherwise specified; with a history of posttraumatic stress disorder (PTSD)) may have caused or aggravated the hypertension and in turn the stroke.  Medical articles and general medical information concerning PTSD and hypertension were submitted in order to support the claims of a connection between diabetes and thalamic stroke, between hypertension and stroke, and between PTSD and hypertension.   

Based on the foregoing, the Board should return the record to the RO to obtain new opinions.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo appropriate VA examinations in order to determine the etiology of his stroke and hypertension.  The claims file should be reviewed in conjunction with the examinations.  After a review of pertinent medical and scientific literature, the examiner(s) should provide opinions that respond to the following: 

(a) Regarding the Veteran's currently diagnosed stroke and its residuals, is it at least as likely as not (i.e., 50 percent or higher probability) that such disability was caused by his service-connected diabetes mellitus, type II?; and

(b) Regarding the Veteran's currently diagnosed stroke and its residuals, is it at least as likely as not (i.e., 50 percent or higher probability) that such disability was aggravated by his service-connected diabetes mellitus, type II? 

(c) Regarding the Veteran's currently diagnosed hypertension, is it at least as likely as not (i.e., 50 percent or higher probability) that such disability was caused by his service-connected diabetes mellitus, type II and/or caused by his service-connected anxiety disorder (with history of PTSD)?; and

(d) Regarding the Veteran's currently diagnosed hypertension, is it at least as likely as not (i.e., 50 percent or higher probability) that such disability was aggravated by his service-connected diabetes mellitus, type II and/or was aggravated by his service-connected anxiety disorder (with history of PTSD)?

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate baseline level of disability before the onset of the aggravation. 

The examiner(s) should provide rationale for all opinions offered, and should consider, and discuss as necessary, the February 2008 and May 2009 VA examination opinions.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After the development requested above is completed, readjudicate the claims of service connection for residuals of a stroke and for hypertension, to include on a secondary basis.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case, afford them opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).

